Gilbert, J.
I concur in the judgment rendered in this ease, but dissent from some of the conclusions stated in the opinion. In regard to the jurisdictional question dealt with in the first headnote and corresponding division of the opinion, I think the right conclusion is reached. Moreover, even if the petitioners are not estopped from attacking the jurisdiction on the ground stated, it seems to me that their attack is without merit. I also concur in the ruling made in the fourth and fifth headnotes and corresponding divisions of the opinion. The above-stated rulings control the case, and it seems to me unnecessary to consider the other questions raised. Since, however, the majority of the court have thought best to consider and decide them and have reached conclusions in which I can not concur, my dissent must be recorded.
Of course, section 18 of the charter of the City of Atlanta prevents and makes unlawful the making of any contract with the city by any member of council who is interested either directly or indirectly. This is a wholesome and necessary law. The same comment applies to Civil Code, §§ 855 (aa) and 900. These provisions are quoted by the court. But it must be remembered, in the first place, that the paving provided for in the contract was not to be paid for out of the city treasury but by the abutting-property owners; and in the second place,'that the city had the undoubted legal right to contract for the paving. It is clear from the facts in the case that the project.of having Ponce de Leon Avenue repaved was due to the initiative of the property-owners. They filed a petition with the mayor and council, asking that the avenue be paved. On November 5, 1924, the council published in one of the Atlanta newspapers a notice that an ordinance by the mayor and general council, providing for the pavement, would be considered on November 17, 1924, and that property-owners and others interested were notified to appear at that time and *553file any objections they might have. On November 17, 1924, the time stated in the notice, there being no objection to the same, the ordinance was passed by the council, and on November 20 it was concurred in by the aldermanic board, and on November 21 it was approved by the mayor. In a separate action, on recommendation of the special committee of city council that the bid of the MacDougald Construction Company be accepted, the pavement was ordered by the city council and the aldermanic board, and approved by the mayor. The ordinance providing for the paving of the street was independent of the ordinance accepting the MacDougald Construction Company’s bid. There is, as I understand, no attack on the ordinance providing for the paving, for all the petitioners desired the adoption of that ordinance and urged the completion of the pavement. The council passed a resolution calling for bids. In this the city council was merely carrying out the expressed wishes of the property-owners. When that resolution was passed no contract had been made. The time had not arrived for the making of the contract, nor had the time arrived for the reception of the bids; consequently no sort of shadow is east upon the resolution itself. It was valid and legal. Subsequently, when the bids were received, the matter of canvassing the bids in order to make a recommendation to council as to the award, the disqualified member of council was not one of that committee; consequently no shadow of illegality pertains to the action of the committee. It was found by the committee that the MacDougald Construction Company was the lowest and best bidder. That bid was recommended for acceptance. The finding of the committee in this respect has not been questioned. Therefore we proceed upon the theory that the paving was done at the express wishes of the property-owners, that the ordinance looking to the paving was valid and legal, that the action of the committee was without flaw, and that the lowest and best bidder received the contract.
At this point we encounter the question of one of the members of council being disqualified because of interest in the construction company. No moral wrong has been charged to him; he did not vote nor did he participate in any way in awarding the contract. The council of which he was a member did award the contract to a corporation in which he was interested. This act was contrary to public policy, and is so declared in our code and *554the charter of the City of Atlanta, and by right should be against public policy; but because a thing is against public policy does not mean that the municipality, when the disqualified member has resigned, may not of its own volition act as its sense of right and justice dictates. Acting upon this principle, the mayor and city council elected to do what in their judgment was right and within their legal power to do. The ordinance calling for bids being valid and the paving having been completed by the lowest and best bidder, and the proper municipal officer having approved the same, the mayor and council deemed it just and proper to pay to the construction company the reasonable worth of its labor and material furnished. The ineligible and disqualified member of council having resigned, the municipality passed a new ordinance ratifying and renewing their obligation to pay the construction company. There is no reason in law why they could not ratify the contract, and no reason in morals why they should not. Mayor &c. of Macon v. Huff, 60 Ga. 221, 230. In Hardy v. Gainesville, 121 Ga. 327 (supra), the mayor and council awarded a contract for printing to a publishing company. One member of the city council at that time owned stock in said publishing company. After making the contract this member of council disposed of his stock in the publishing company. Subsequently a citizen and taxpayer sought to restrain the municipality from carrying out the contract. This court held that the contract was null and void, and that the subsequent disposal of the stock in the publishing company did not make the contract valid. The decision was sound. The member of council who owned stock in the publishing company at the time the contract was made continued to be a member of council, and the contract made while he was a member of council was sought to be enforced and executed by the municipality; but there was no resignation from council of the ineligible and disqualified member, and no ratifying ordinance passed after such resignation. This court said, in that case: “The contract having been illegal and void at the time of its execution, it could not become legalized by the subsequent transfer of the stock of the publishing company. If the officer of the city then ceased to have any interest in the publishing company’s business and contracts, we see no reason why such company and the city could not have entered into a new contract; but we are clear that they could not *555properly treat the old illegal contract as having become valid by reason of the transfer of the stock.” [Emphasis mine.]
Here the court said that even with the disqualified member of council remaining a member, if he had transferred his interest in the publishing company, the city council, composed exactly as it was when the contract was made, could have entered into a -new contract. In this case the disqualified member resigned and was no longer a member of council. His influence and interest were entirely removed so far as his severance from the municipal governing body could accomplish that end. After his resignation, there is no valid reason why the city council could not ratify a contract already made at the request of the property-owners, and thus do the equitable thing. The court was authorized, under the evidence, to find that the paving was laid in accordance with the city’s specifications, and that it had been approved by the officer employed by the City of Atlanta to direct and inspect such work. Eor these reasons, in my opinion, the trial court did not err in the judgment there rendered.
It would be inappropriate to extend this discussion by setting out, in detail, the views of other courts. I content myself with citing the following cases, which contain, in themselves, many other citations: Fort Wayne v. Lake Shore Ry., 18 L. R, A. 367 (132 Ind. 558, 32 N. E. 215, 32 Am. St. R. 277); City of Findlay v. Pertz, 66 Fed. 427 (2) (13 C. C. A. 559, 29 L. R. A. 188). The opinion in this case was written by Judge Lurton, afterwards a Justice of the Supreme Court, and concurred in by Judge Taft, at present Chief Justice of the United States. City of Detroit v. Grummond, 216 Fed. 273 (132 C. C. A. 417); Hill v. Indianapolis, 92 Fed. 467; Diver v. Keokuk Savings Bank, 126 Iowa, 691 (102 N. W. 542, 3 Ann. Cas. 669); Kagy v. Independent Dist., 117 Iowa, 694 (89 N. W. 972); Ballentine v. City of Columbia, 129 S. C. 410 (124 S. E. 643).